FRUGÉ, Judge.
The facts in this case are the same as in the case of Bergeron v. Gifford-Hill & Co., et al., decided this date by this Court and reported in 137 So.2d 63. Alcee Richard, as shown in the companion case, was with Ber-geron and also injured with Bergeron by the truck being driven by O’Banion. All of the pleadings and facts in both cases are identical with the exception that the indemnity agreement contained in the release was slightly different which is of no consequence for the reasons given in the Ber-geron case.
For the reasons assigned in Number 481, Bergeron v. Gifford-Hill and Co. et al., the companion case in this Court decided today and reported in 137 So.2d 63, the judgment of the District Court is affirmed at appellant’s costs.
Affirmed.